DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
This action is in response to the communication filed on 05/23/2022 (2nd RCE).
The previous allowability of the claims has been withdrawn in response the current amendments.
Claims 2, 4-5, 7, 13-15, 18 and 21 have been canceled.
Claims 25-28 have been added.
Claims 1, 3, 6, 8-12, 16-17, 19-20 and 22-28 are pending in this action.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	 Resolving the level of ordinary skill in the pertinent art.
4.  	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2018/0317163 A1) in view of Han et al. (Han) (CN 109561485 A) (filed on 01/06/2017). 
As per claim 1: Lee discloses a radio access network (RAN) node, comprising:
a processor (see  Fig. 1D, element 113, “RAN”/eNB or pars. 0094, 0153, 0155) (note, a processor is inherent within RAN/eNB or base station); and
a memory coupled to the processor and storing program instructions, which, when executed by the processor, cause the processor to perform operations (see Fig. 1D, element 113, “RAN”/eNB or pars. 0094, 0153, 0155) (a memory is inherent to the RAN/base station), comprising:
determining slice-support information based on the slice-context information,
wherein the slice-support information comprises a mapping of a slice to an area, wherein the area comprises the tracking area or a slice-support area (see par. 0183, 0189-0190) (note that slice support is determined based o NSSAI, wherein NSSAI is a slice context information). But, Lee does not explicitly teach about --- receiving slice-context information of a neighboring cell of the RAN node from a network entity, wherein the slice-context information comprises a slice support area ID, a tracking area identity (TAI) list for a user equipment (UE), an access node ID, or a cell ID; and processing a slice-related information based on the slice-support information. However, in the same field of endeavor, Han teaches about --- the access network device (RAN/base station) receiving the first information sent by the core network device (network entity), the first information comprises information of a cell that supports network slice instance allowing access of user equipment or prohibiting access of user equipment, the network device transmitting the first information to the user equipment. through the above process, the user device can obtain the information of the cell supports the network slice instance allows the user equipment to access or prohibiting access of user equipment, to sense network slice instance (see “Summary of the invention”, particularly second paragraph “the first aspect”; text description of “table 2” and “table 4” ). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Lee with that of Han so that the --- the network device receiving the first information sent by the core network device, the first information comprises information of a cell that supports network slice instance allowing access of user equipment or prohibiting access of user equipment (see abstract).
As per claim 3: Lee teaches an about a RAN node according to claim 1, wherein the network entity comprises one of the following: an access-and-mobility management function (AMF), an operations-and-management system (OMS), or an access node (see par. 0098, 0105, 0172). When the references are combined as shown, Lee’s AMF will be replaced with Fan’s  core network equipment. Motivation is same as provided in the rejection of claim 1.
As per claim 6: Lee teaches about a RAN node according to claim 1, the program further including instructions to: receive information regarding a tracking area (see at least, par. 0166, 0171, 0189); and request the slice-support information based on the received information regarding the tracking area (see par. 0162, 0173, 0175, 0180-0182). Note, the combination teaches Access network device (base station).
As per claim 8: Lee teaches a RAN node according to claim 1, wherein the operations further comprising:
Storing the slice-context information in a data base (see 0087, 0165, 0203).
As per claim 9: Lee teaches about a RAN node according to claim 1, wherein the operations further comprise:
obtaining or update the slice-context information based on slice-support information which was directly received by the RAN node (see par. 0069, 0195).
As per claim 10: Lee teaches about a RAN node according to claim 1, the program further including instructions to: obtain or update the slice-context information by requesting information regarding at least one of a TAI, a TAI list, an access node ID, a S-NSSAI list, or a cell ID from an external information source (see 0205, 0189, 0190, 0197).
As per claim 25: Lee teaches about the RAN node according to claim 3, wherein the slice-context information is requested from one of the following: the network entity, the UE, or the another access node via the network entity (see pars. 0013-17).
As per claim 26: Lee teaches about the RAN node according to claim 25, wherein a request for the slice-context information from the network entity, the UE or the another access node comprises an ID of the RAN node, an ID of the another access node, and an ID of the tracking area (see par. 0166, 0169, 0171).
As per claim 11: the features of claim 11 are similar to the features of claim 1, except claim 11 is directed to a method required by the apparatus of claim 1, wherein the method is considered as to be inherent within the apparatus of the prior art that is shown to perform function corresponding to the steps of claim 11. Hence, claim 11 has been rejected on the same ground and motivation as claim 1.
As per claim 19: the feature of claim 19 is similar to the feature of claim 3. Hence, claim 19 has been rejected on the same ground and motivation as claim 3. 
As per claim 20: the feature of claim 20 is similar to the feature of claim 6. Hence, claim 20 has been rejected on the same ground and motivation as claim 6. 
As per claim 22: the feature of claim 22 is similar to the feature of claim 8. Hence, claim 22 has been rejected on the same ground and motivation as claim 8.
 As per claim 23: the feature of claim 23 is similar to the feature of claim 9. Hence, claim 23 has been rejected on the same ground and motivation as claim 9. 
As per claim 24: the feature of claim 24 is similar to the feature of claim 10. Hence, claim 24 has been rejected on the same ground and motivation as claim 10. 
As per claim 27: the feature of claim 27 is similar to the feature of claim 25. Hence, claim 25 has been rejected on the same ground and motivation as claim 25. 
As per claim 28: the feature of claim 28 is similar to the feature of claim 26. Hence, claim 28 has been rejected on the same ground and motivation as claim 26. 
As per claim 12: the features of claim 12 are similar to the features of claim 1, as admitted by applicant (see Remarks, page 13). Hence, claim 12 has been rejected on the same ground and motivation as claim 1. 
As per claim 16: the features of claim 16 are similar to the features of claim 1, as admitted by applicant (see Remarks, page 13). Hence, claim 16 has been rejected on the same ground and motivation as claim 1. 
As per claim 17: the features of claim 17 are similar to the features of claim 1, as admitted by applicant (see Remarks, page 13). Hence, claim 17 has been rejected on the same ground and motivation as claim 1. 
Response to Arguments

Applicant’s arguments with respect to claim(s)  1, 3, 6, 8-12, 16-17, 19-20 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        6/11/2022